DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 02/15/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 06/01/2017.  It is noted, however, that applicant has not filed a certified copy of the CN201710403072.4 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: applicant has replaced "inward" with "sliding slots 831" throughout the specification, this amendment appears to add new matter since “sliding slots” is narrower and more specific.  No new matter is acceptable.
Appropriate correction is required.


Claim Objections
The claims are replete with grammatical errors, the following are non-limiting examples:Claims 14-21 are objected to because of the following informalities:  
Regarding claim 14, line 13, “the four shade shed legs...are configured to connect a car” appears to be missing a term such as ‘to’ or the like, please correct.

Regarding claim 14, in line 18 of the page annotated as “Page 10 of 21”, “one of the two first crossbar and” appears to be missing an ‘s’ and is currently grammatically incorrect, please correct.
Regarding claim 16, line 10 of the page annotated as “Page 13 of 21”, “bracket;; six” appears to have an extra punctuation, please correct.
Regarding claim 21, in lines 8-9, “is arranged a top of the solar” should be corrected for grammatical correctness such as --atop--; and at the top 3 lines of the last page, “there are space at upper” needs grammatical correction.
Claims 15-21 are at least objected to for depending from an objected to claim such as claim 14.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with 112 clarity errors, some non-limiting example include but are not limited to the following:
Regarding claim 14, line 1 of the page annotated as “Page 6 of 21”, “the other side of the base” provides a lack of proper antecedent basis and/or is indefinite.  First it is noted that “the other side of the base” has not been properly introduced, and it is further noted that the first page of claim 14 introduces “opposite sides of ...the base” at least 4 times such that there are at least 8 sides of the base that have been introduced, therefore “the other side of the base” is indefinite as to which one of these at least 8 sides of the base it is referring to exactly. Please clarify.
Regarding claim 14, in line 20 of the page annotated as “Page 8 of 21”, “the circular boss” is indefinite since multiple recitations of “a circular boss” have been introduced into the claim, for example there is one in the middle of what the page annotated as “Page 7 of 21” and another in the middle of the page annotated as “Page 8 of 21”.  To which circular boss of the more than one is this 
Regarding claim 14, in lines 7-8 of the page annotated as “Page 10 of 21”, “each of the two fourth bearing raceways” provides a lack of proper antecedent basis.  Is this referring to the four bearings, or the “two second bearing raceways” or something else exactly?  Please clarify.
Regarding claim 14, in the final 2 lines of the page annotated as “Page 10 of 21”, “the symmetric lower slider” provides a lack of proper antecedent basis.  Is this referring to the symmetric lower slider mechanism, the first lower slider, the second lower slider, or something else?
Regarding claim 21, line 9, “the top to the bottom” is indefinite, to which of the multiple tops and bottoms are these particular ones referring to, the top and the bottom of the rods, the base, or something else?  Please clarify.
Regarding claim 21, “the shape” in the final page provides a lack of proper antecedence.
Regarding claim 21, in the first 3 lines of the final paragraph, it is generally unclear what is intending to be claimed due to a possible grammatical mistake or typo, please clarify.
	Claims 15-21 are at least rejected for depending from a rejected claim.
	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Allowable Subject Matter
Claims 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 14-21 have been considered but are not found persuasive in light of the remaining issues still presented above.
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634